Title: To Alexander Hamilton from William Littlefield, 2 March 1799
From: Littlefield, William
To: Hamilton, Alexander


          
            Sir
            Fort Wolcott 2d. March 1799.
          
          Your Letter of the 15th. Ultimo came safe to hand on the 25th.  As much as I esteem the Good and amiable quallities of the Secretary at War I cannot regret that the Command of the Army is placed in other hands; and to be under the immediate command of Major General Hamilton is what every Military Character must receive with pleasure.
          Enclosed you will receive a return of this Garrison for the month of February—Returns of Quarter Master, and Military stores, have heretofore been made  out quarterly and forwarded to Saml. Hodgdon Esqr. at Philadelphia under cover to the Secretary at War.
          The last of this month will complete the Quarter and the Returns shall be forwarded agreeably to your Order.  Your observation respecting the Discipline of our Troops is a Lamentable truth; but a Little time and strict attention I hope will remedy the evil.  I have Two Deserters with me and one Man confined for Sleeping on his post.  The Two first Cases have been reported to the Secretary of War and a Court Martial requested to which I have received no Answer
          I will thank your early attention to this subject as there is considerable expence attending the apprehending,  Securing, and forwarding, One of the Deserters quite from Portland to this place which expence cannot be reimbursed without the Sentance of a Court Martial—Beside, examplary punishment is indispensably necessary. will not the new appointed Officers within this State enable us to form a Court competant to their Crimes? If Mr. Thos. Brinley obtains the first Lieutenancy in a Regiment; he may be counted upon  Any thing less he will not accept—I know his merits and regret that he has not obtained a higher rank
          If Sir you should approbate my wishes; and think proper to Order a Court Martial and the new appointed Officers are to constitute a part of the Court; I need not inform you that their individual Rank ought first to be ascertained.
          I have Three Twenty four, and Three Eighteen pounders Mounted on Sea Coast Carriages at this place.  The works are very incomplete and when finished will contain about Twenty heavy Cannon—Another work was Commenced late in the fall of 98. at Brentons Point which is in less forwardness and when complete may Contain about Twelve or Fourteen Guns—In addition to those there are several others contemplated by Major Tousard who I understand will perform the Duty of Engineer—Our Barracks are bad and quite incompetant to the accommodation of a Company—Beside they were very injudiciously placed and must be taken down in the spring at which time I should wish to be furnished with Tents.  I shall do myself the Honor to write you regularly enclosing The Monthly Returns &c.  
          I have the Honor to be with the highest respect Sir Your Most Obdt. & Very Humble Servant
          
            Wm: Littlefield
            Capt. Commanding
          
          The Honorable Major General Hamilton
        